DETAILED ACTION
This office action is in response to the application filed on 08 April 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-14 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on 29 November 2017. It is also noted Applicant has already filed a certified copy of the JP2017-228021 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 April 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Culture State Determination Based on Direction-Dependent Image Information). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under U.S.C. 103 as being unpatentable over Tsumura J. (US 2017/0358081 A1; Tsumura), in view of Motomura et al (US 2015/0309301 A1; Motomura), and further in view of Senda et al (US 2019/0244349 A1 (effective filing date 16 June 2016 – PCT/JP2016/067970); Senda).
RE Claim 1, Tsumura discloses a culture state determination device (Tsumura: fig. 1, illustrating components of a spheroid evaluation apparatus (‘evaluation apparatus’ 1); [0009], disclosing a device for observing, imaging and judging a state of a spheroid from the image), comprising: a light source (Tsumura: fig. 1, ‘evaluation apparatus’ 1 comprising ‘illuminator’ 12; [0029, 0031], “The illuminator 12 emits appropriate diffused light (e.g., white light) toward the well plate WP held by the holder 11 ... The spheroids in wells W disposed to the well plate WP are illuminated by the illuminator 12 from above … Specifically, light emitted from the illuminator 12 and incident on the liquid surface from above the well W illuminates the imaging object”); (note, this limitation is out of order) an image sensor on which a cell aggregation is to be mounted (Tsumura: fig. 1, ‘evaluation apparatus’ 1 comprising ‘imager’ 13; [0030-0031] disclosing an ‘imager’ 13 provided below well plate WP, [0075], “spheroids cultured one by one in each well W may be imaged or a plurality of spheroids may be cultured in one well W and each may be individually imaged”); and
control circuitry (Tsumura: fig. 1, ‘evaluation apparatus’ 1 with ‘controller’ 14 comprising a CPU (e.g., controller including CPU interpreted as control circuitry)) which, in operation,
(a) repeatedly causes the image sensor to acquire a captured image including the cell aggregation when the cell aggregation is illuminated to acquire a plurality of captured images; wherein each of the plurality of the captured images includes the cell aggregation (Tsumura: [0031], imaging of a spheroid in a well, [0063], time-lapse imaging to determine changes in a spheroid with respect to time; note, time-lapsed imaging may be coincident with a fixed time interval, such that ‘repeatedly’ acquiring an image is taught by Tsumura), and
(b) extracts an image region including the cell aggregation from each of the plurality of the captured images (Tsumura: fig. 3, providing an algorithm for determining a collapse degree of a spheroid; [0034], “The CPU 141 performs appropriate image processings based on the received image data” (processing of each of the plurality of captured images is performed, where processing includes extraction of a region corresponding to a spheroid in order to determine collapse degree), [0046-0047], disclosing the imaging of at least one spheroid in a well, and subsequent extraction of a region corresponding to the spheroid).
However, even though Tsumura does not expressly teach,
Motomura (in the field of image forming apparatuses, methods and systems) discloses a plurality of light sources (Motomura: fig. 14A, illustrating ‘illumination system’ C09 comprising light source element 20b and light source element 20a; [0117-0121], discussing operation of illumination system C09); and (a) repeatedly causes an image sensor to acquire a captured image when a cell structure is illuminated with each of the plurality of light sources sequentially (Motomura: [0079], “the illumination system includes a light source that emits the illumination light, and the light source is moved successively to different positions corresponding to the respective different illumination directions”, [0082], discloses the successive emission of light from different directions, and the capture of images corresponding to respective directions, [0117-0121], disclosing operation of illumination system C09, where order in which light source elements 20 is not fixed (within the scope of Motomura’s method, then, is the sequential illumination of a cell structure/shape by light sources from different directions)).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Motomura’s light sources and method of repeatedly acquiring a captured image of a cell structure when the cell structure is sequentially illuminated with each of the light sources with Tsumura’s culture state determination device comprising an image sensor on which a cell aggregation is mounted so the combined Tsumura/Motomura device (a) repeatedly causes the image sensor to acquire a captured image including the cell aggregation when the cell aggregation is illuminated with each of the plurality of the light sources sequentially, to acquire a plurality of captured images; wherein each of the plurality of the captured images includes the cell aggregation. Further, the motivation for combining Motomura’s light sources and method of repeatedly acquiring a captured image with Tsumura’s culture state determination device would have been to obtain direction-dependent responses of cell spheroids to incident light from different directions.  
	Yet, although Tsumura/Motomura does not appear to expressly teach,

    PNG
    media_image1.png
    276
    635
    media_image1.png
    Greyscale

Senda (in the field of analyzing a cell state) discloses (c) generates three-dimensional image information with regard to an image region with a plurality of captured images (Senda: fig. 7, illustrating state of death/necrosis in spheroid interiors; [0059], “A plurality of spheroid cross-sectional images ... may be acquired ... Then a three-dimensional shape of a spheroid, and tomographic images the brightness of which is corrected on the basis of the three-dimensional shape may be measured from the plurality of cross-sectional images and brightness information after the correction may be acquired at each point” (three-dimensional shape and brightness information)); (d) calculates a first volume and a second volume from the three-dimensional image information; wherein the first volume is an entire volume of the cell aggregation; and the second volume is a volume of a cavity part of the cell aggregation; and (e) determines a culture state of the cell aggregation using the first volume and the second volume (Senda: fig. 7, illustrating state of death/necrosis in spheroid interiors, fig. 9; [0064], discloses (1) obtaining external shape and/or volume of a spheroid (first volume), (2) obtaining and analyzing spheroid interior from a 3d spheroid shape/volume (second volume), and (3) determining presence/absence of cell death/necrosis (culture state using first and second volumes), [0093], “The three-dimensional shape and the size of a spheroid, the presence or absence of cell death and the volume of a cell death region in a spheroid interior, and the like, which can be final analysis results, are displayed on a display unit as an output device 307. When the results are displayed in real time, the status of cells can be monitored”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Senda’s 3d image information, including a first volume and a second volume, to determine a culture state of a cell aggregation/spheroid with Tsumura/Motomura’s culture state determination device in order to improve the ability to determine the culture state of a cell aggregation/spheroid by including direction-dependent volume information.
RE Claim 2, Tsumura/Motomura/Senda teaches the culture state determination device according to claim 1, and Tsumura also discloses a storage unit (Tsumura: fig. 1, ‘image memory’ 144); wherein the plurality of the captured images acquired in the step (a) are stored in the storage unit (Tsumura: [0034], “The image signal output from the imaging device of the imager 13 is send to the controller 14. Specifically, the image signal is input to an AD converter (AID) 143 provided in the controller 14 and converted into digital image data ... The controller 14 further includes an image memory 144 for storing image data”, [0063], disclosing evaluation of culture state of a spheroid based on time-lapsed imaging (evaluation dependent on a plurality of images); note, storage of a plurality of captured images is implied).
RE Claim 3, Tsumura/Motomura/Senda discloses the culture state determination device according to claim 1.
In addition, Senda also teaches the three-dimensional image information generated in the step (c) is stored in the storage unit (Senda: [0094], disclosing the analysis and display of acquired 3d shape/volume information as an aid to establishing death/necrosis state of cell spheroids (be comparing previously obtained results with current results and displaying 3d shape/volume information, Senda implicitly teaches the storage of 3d image information)).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Senda’s storage of 3d image information in a storage unit with Tsumura/Motomura/Senda’s culture state determination device, therein making it easier for user’s of the combined device to compare previously acquired results with currently acquired results (Senda, [00904]).
RE Claim 4, Tsumura/Motomura/Senda teaches the culture state determination device according to claim 1, and in addition Senda discloses the first volume is calculated from an outer shape of the cell aggregation extracted from the three-dimensional image information (Senda: fig. 7, illustrating area/region of normal living cell aggregation/spheroid 701; [0064], “The analysis unit may further have a measurement unit configured to measure the external shape of a spheroid and this makes it possible to measure the external shape and/or the volume of the spheroid”); and implicitly discloses the second volume is calculated from a shape of the cavity part extracted from the three-dimensional image information (Senda: fig. 7, illustrating death/necrotic cell regions/areas 702; [0064], “The analysis unit can be configured so as to analyze a cell state (for example, the presence or absence of cell death) in a spheroid interior from a three-dimensional shape of a spheroid”, [0084], “cell death in a spheroid interior can be determined as shown in FIG. 7”).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Senda’s first volume and second volume with Tsumura/Motomura/Senda’s culture state determination device in order to improve the ability of user/operators of the combined culture state determination device to determine the culture state of a cell aggregation/spheroid by including direction-dependent volume information.
RE Claim 5, Tsumura discloses a culture state determination device (Tsumura: fig. 1, illustrating components of a spheroid evaluation apparatus (‘evaluation apparatus’ 1); [0009], disclosing a device for observing, imaging and judging a state of a spheroid from the image), comprising: (note, this limitation is out of order) an image sensor on which a plurality of cell aggregations are to be mounted (Tsumura: fig. 1, ‘evaluation apparatus’ 1 comprising ‘imager’ 13; [0030-0031] disclosing an ‘imager’ 13 provided below well plate WP, [0075], “spheroids cultured one by one in each well W may be imaged or a plurality of spheroids may be cultured in one well W and each may be individually imaged”); and control circuitry (Tsumura: fig. 1, ‘evaluation apparatus’ 1 with ‘controller’ 14 comprising a CPU (e.g., controller including CPU interpreted as control circuitry)) which, in operation,
(a) repeatedly causes the image sensor to acquire a captured image including at least one cell aggregation included in the plurality of the cell aggregations when the plurality of the cell aggregations are illuminated to acquire a plurality of captured images; wherein each of the plurality of the captured images includes the at least one cell aggregation included in the plurality of the cell aggregations (Tsumura: [0031], imaging of a spheroid in a well, [0063], time-lapse imaging to determine changes in a spheroid with respect to time, and [0075], “spheroids cultured one by one in each well W may be imaged or a plurality of spheroids may be cultured in one well W and each may be individually imaged”; note, time-lapsed imaging may be coincident with a fixed time interval, such that ‘repeatedly’ acquiring an image is taught by Tsumura).
	In addition, the remaining limitations recited in claim 5 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 6, Tsumura/Motomura/Senda teaches the culture state determination device according to claim 5, and Tsumura further discloses determine a culture state of two or more cell aggregations (Tsumura: fig. 5; [0075], “a plurality of spheroid images having variously different collapse degrees are collected (Step S201 ) ... spheroids cultured one by one in each well W may be imaged or a plurality of spheroids may be cultured in one well W and each may be individually imaged”), while
Motomura/Senda discloses the operation of steps (b) – (d) to determine a culture state of a cell aggregation (see claim 5).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to apply Motomura/Senda’s steps (b) – (d) to Tsumura’s two or more cell aggregations (cultured in one well W) so the combined Tsumura, modified by Tsumura/Senda, culture state determination device determines a culture state of two or more cell aggregations in step (e). Further, the motivation for applying Motomura/Senda’s steps (b) – (d) to Tsumura’s two or more cell aggregations would have been to get a better sense of the true culture state of cell aggregations by observing/measuring the culture state of multiple cell spheroids, instead of relying on the observed/measured culture state of just one cell spheroid.
RE Claim 7, Tsumura/Motomura/Senda discloses the culture state determination device according to claim 5.
	Further, the remaining limitations recited in claim 7 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 8, Tsumura/Motomura/Senda teaches the culture state determination device according to claim 7.
	Additionally, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 9, Tsumura/Motomura/Senda discloses the culture state determination device according to claim 5.
	Further, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 10, Tsumura discloses a method for determining a culture state (Tsumura: [0011], claim 1, disclosing a method for evaluating a collapse degree (e.g., a culture state) of a spheroid from an image of the spheroid), the method comprising:
(a) repeatedly causing an image sensor to acquire a captured image including a cell aggregation when the cell aggregation is illuminated to acquire a plurality of captured images (Tsumura: [0031], imaging of a spheroid in a well, [0063], time-lapse imaging to determine changes in a spheroid with respect to time; note, time-lapsed imaging may be coincident with a fixed time interval, such that ‘repeatedly’ acquiring an image is taught by Tsumura).
	Additionally, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 11, Tsumura/Motomura/Senda discloses the method according to claim 10.
	Further, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 12, Tsumura discloses a method for determining a culture state (Tsumura: [0011], claim 1, disclosing a method for evaluating a collapse degree (e.g., a culture state) of a spheroid from an image of the spheroid), the method comprising:
(a) repeatedly causing an image sensor to acquire a captured image including at least one cell aggregation included in a plurality of cell aggregations when the plurality of the cell aggregations are illuminated to acquire a plurality of captured images; wherein each of the plurality of the captured images includes the at least one cell aggregation included in the plurality of the cell aggregations (Tsumura: [0031], imaging of a spheroid in a well, [0063], time-lapse imaging to determine changes in a spheroid with respect to time, and [0075], “spheroids cultured one by one in each well W may be imaged or a plurality of spheroids may be cultured in one well W and each may be individually imaged”; note, time-lapsed imaging may be coincident with a fixed time interval, such that ‘repeatedly’ acquiring an image is taught by Tsumura).
Further, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 13, Tsumura/Motomura/Senda teaches the method according to claim 12.
	Additionally, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
RE Claim 14, Tsumura/Motomura/Senda discloses the method according to claim 12.
In addition, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Ogi H. (US 2014/0320513 A1; binarization applied for segmentation of cell culture images, followed by morphological erosion for region growing, [0082]); Kato et al (US 2017/0192219 A1; plurality of sequential illuminators, fig. 4 – same assignee); Kokubo M. (US 2017/0257538 A1; imaging a plurality of regions of a cell spheroid, figs. 8A and 8B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F VALDEZ/Examiner, Art Unit 2611